Warren E. Burger: The next case on for argument is Baird against the State of Arizona number 15. Mr. Baird, you may proceed whenever you’re ready.
Peter D. Baird: Mr. Chief Justice and may it please the Court. This case is on writ of certiorari to the Arizona Supreme Court. It involves the refusal to admit Sara Baird to the practice of law. Sara Baird, the petitioner in this case has graduated from Stanford Law School. She has passed the bar examination and there’s no evidence whatsoever that she fails or lacks to have good moral character and the exclusion of her or the refusal to process her application stands entirely from the questionnaire and affidavit submitted to the applicants to practice law in Arizona. There are two questions on that questionnaire and affidavit which are involved in this case. Question 25 requests the bar applicant to list all organizations, associations and clubs of which you are or had been a member since attaining the age of 16 years. Petitioner complied with this request and did list the organizations as best she could recall and at the last argument of this case, the record was supplemented to show that list. Question 27, however, is the one petitioner did not answer and that asks whether “Are you now or have you ever been a member of the Communist Party or any organization that advocates to overthrow the United States Government by force or violence.
Warren E. Burger: That’s sort of a catchall question, isn’t it?
Peter D. Baird: Indeed it is, Mr. Chief Justice. On its face, it request the applicant to make some sort of judgment about the organizations which she has listed in response to Question 25 and it is supplemented in the record by the Bar Committee that the expressed purpose for this question is to seek out an orthodox political belief that the Bar Committee has told us and it is in the record that the basic hypothesis for this question is that one who believes in the overthrow of the Government cannot practice law in Arizona. The question is framed so that if a “yes” answer is given to Question 27, there will be triggered and investigation and interrogation into the views and beliefs of the applicant and the Committee promises without equivocation that if indeed they found from that interrogation and investigation that the bar applicant believed in the overthrow of the Government, that would be sufficient to exclude her from the practice of law or any other applicant.
Speaker: In the overthrow of the Government by force or violence?
Peter D. Baird: Yes, belief alone. They are not requesting here --
Speaker: But not to control the Government alone?
Peter D. Baird: That’s correct.
Speaker: By force or violence.
Peter D. Baird: Belief alone is sufficient in order for the Committee to exclude a bar applicant and we submit in our initial and most important basis for bringing this case here that the court below and the action of the Committee violates freedom of belief as guaranteed by the First Amendment. We submit that the case of Speiser versus Randall in which this Court wrote that in that case where a veterans’ tax exemption was dependent upon the execution of an affidavit proclaiming non-advocacy of overthrow of the Government that this Court said that kind of taxing situation was frankly aimed at the suppression of unpopular ideas. Our case is even stronger. We have here the right to practice law. We have here an expressed purpose to exclude one on the basis of the views which they may hold which the Committee seeks to obtain and Speiser versus Randall stands in almost unbroken chain of precedent according the essential right or freedom to believe as one will the utmost to protection.
Warren E. Burger: Would you, I’m not sure this is relevant, but would you extend that First Amendment to include similar application for a man seeking appointment as a policeman?
Peter D. Baird: Yes, I would say that if you get into the area of political belief or religious belief alone that the policeman would have the right to decline to answer that kind of question.
Warren E. Burger: And they must hire him as a policeman?
Peter D. Baird: If in fact, the record discloses that he has (Voice Overlap) of character and right.
Warren E. Burger: Assuming he meets the, whatever the other qualifications are--
Peter D. Baird: That is correct.
Warren E. Burger: Do you say, he must be hired under the First Amendment --
Peter D. Baird: Well, I’m not--
Warren E. Burger: -- even though he believes in the overthrow of the Government by force and violence.
Peter D. Baird: I would say that he has the same kind of rights as the lawyer does not to disclose his political beliefs. I don’t know how the right to be a policeman maybe characterized differently from the right to practice law. This court has said that there is a right to practice law and I’m not aware that this made as similar pronouncement as to a right to be a policeman but I would say that he would in those circumstances have a right to hold his political beliefs and violate and as to whether or not he has the expressed right to become a policeman, I daresay, I’m not entirely sure on that point wholly apart from Fifth Amendment considerations in that sort.
Warren E. Burger: The First Amendment known to be as good for policeman as for the lawyers, I should think--
Peter D. Baird: Yes, I should think so. And we take the view which is contrary to our opponent that the First Amendment should apply to teachers and to lawyers and to postman and policeman as well as we feel that it does in this case and --
Speaker: If you’re in that breadth?
Peter D. Baird: Excuse me?
Speaker: Suppose you’re wrong in that breadth that you have cite? Do you say that it is necessarily follows because a policeman could not be fired, it follows that a lawyer can be denied admission to the bar and do you think it is identical?
Peter D. Baird: No I’m not saying they are identical and if I’m not correct in the breadths of my statements with respect to the application of First Amendment, I don’t think that the fact that there’s no exclusion of a police officer should necessarily dictate the exclusion of a bar applicant. The entire force of the chain of cases according to freedom of belief, this kind of utmost protection really stands from an -- really a historical repugnance to the kind of test those that we have had throughout the common law for hundred of years.
Byron R. White: Do I understand you to say that your submission that this Court has held that there is a right to practice law?
Peter D. Baird: Yes, yes.
Byron R. White: In what case?
Peter D. Baird: In Ex parte Garland, the Supreme Court, they are facing the exclusion of a former Confederate officer because he could not take oath prescribed for him said that to practice law was a right and it’s at page, I believe 379, they said that there is a right to practice law and it can be deprived only for misconduct consisting of moral or professional delinquency and we submit the same exact proposition that once misconduct should indeed be the basis for excluding one or for disbarring one but certainly not his political beliefs. And we draw as a corollary of this argument that there is no committee at least in so far as the practice of law is concerned which should be able to say what beliefs lawyers can have and what beliefs lawyers cannot have because we feel that the expression of this Court in West Virginia versus Barnette, a Flag Salute case that no official, high or petty, or an institution can prescribed what’s orthodox in matters of politics and conscience and religion. But even more than freedom of belief is involve in this case, we submit that there is also another First Amendment argument which would rest on freedom of association. We have answered Question 25. We have given the list of the names and the organizations but the Committee is not content with that and wishes to take the process a step further.
Speaker: Does Mrs. Baird (Inaudible).
Peter D. Baird: Yes, she has absolutely.
Speaker: Which question specifically?
Peter D. Baird: Question 27, Mr. Justice White.
Speaker: Which doesn’t ask about her belief, does it?
Peter D. Baird: No. Well, on its face it’s --
Speaker: It doesn’t say whether -- say whether any of those where she’s been a member of any organization that advocates.
Peter D. Baird: Yes, a cause for some kind of judgment on her part under the Smith Act perhaps as to--
Speaker: It doesn’t say about her belief, she could be that fully objective about it. Wouldn’t your case be a lot stronger if she answered the Question 27?
Peter D. Baird: And then there was an exclusion because if the answer had been “yes” and if then they tried to interrogate her about her beliefs, perhaps it would but I think we would have been surrendering a great deal not only our Fifth but Fourteenth and perhaps even Fifth Amendment rights.
Speaker: What happens if there is no barrier because and then we can say that we haven’t answered our questions?
Peter D. Baird: Yes, but in Konigsberg and Anastaplo, the person was not -- did not answer the question and this Court felt that it was ripe enough for a decision to be rendered on whether or not there was a final case and whether or not the issue had presented but even apart from that, Mr. Justice Blackmun, this Court has continuously in this area of freedom of belief and association require the state to come forward with a compelling and controlling state interest for an encroachment into the freedom of association or belief area. And we submit that the purpose advanced by the Committee which in this case is to seek out the beliefs of the applicant is neither controlling nor is a compelling and we submit that it is not even constitutional. And we believe that the area of for example the congressional investigation area, this Court has held that you have a right and a duty to comply with the investigatorial apparatus for the Government to seek out facts but you have a right to draw a line on questions which seek to abridge First Amendment freedom such as belief. We submit that in this case, solely in the First Amendment, there is a right to draw a line on a question which is aimed for this purpose and this purpose alone and in terms of the freedom of association, if in fact it is a deterrent for a person to list the names of his organizations such as the teacher in Shelton versus Tucker. It should be even more deterring to an individual not simply to be able to list them but to have to characterized them under the Smith Act to be threatened within interrogation and investigation and to beliefs if the answer is “yes” and then to be threatened with the exclusions solely upon the beliefs of the applicant. We submit that this is in fact the deterrence and would fall within the line of cases under Shelton versus Tucker and in --
Speaker: Would you tell me -- would you tell me again because I couldn’t hear it before, the citation of the case in which this Court has said that one has a right to practice law.
Peter D. Baird: That is Ex Parte Garland. It’s an old case. Its 1867, we cited on page 17 of our brief and --
Warren E. Burger: This is Mr. Garland who later became Attorney General?
Peter D. Baird: That is correct. The two cases which are very much in this area are of course the Konigsberg and Anastaplo decisions. We submit that the line was drawn in both of those cases with respect to freedom of belief because --
Speaker: Mr. Baird if you have answered -- if Ms. Baird had answered 27, not to my knowledge, would that have been an acceptable answer?
Peter D. Baird: No, I do not think so because it would have been a sanction of the purpose of the Committee which is to seek out the political belief of the applicants --
Speaker: Well, I know but do you know that an answer not to my knowledge would have been deemed unacceptable?
Peter D. Baird: I think in the brief filed before this court, the Committee has said an “I don’t know answer” would be acceptable to them. But if in fact the Committee’s need for data is so strong and “I don’t know answer” may not -- just I do not understand how it could be sufficient under the circumstances. However, --
Potter Stewart: How did she answer? How did she answer Question 27?
Peter D. Baird: She did not answer Question 27. She listed the words “Not Applicable.”
Potter Stewart: That’s right. Well, that was -- she didn’t just leave it blank, did she?
Peter D. Baird: That’s correct.
Potter Stewart: What do you suppose she meant by “not applicable?”
Peter D. Baird: Well, that seems to me was part of the record before the Arizona Supreme Court and that constitutionally this question could not be answered up for and an answer to it is not required under the First, Fourteenth and Fifth Amendments as were submitted below. We contend that under Konigsberg and Anastaplo, Justice Harlan was careful at least it appears to us that he was careful in pointing out that Speiser versus Randall did not apply to those cases because there was no intent to penalized political belief in the Konigsberg case. And we submit that, that sharply distinguishes that case from ours because there is here and the record is replete with evidence where there is an attack on political belief. Finally, we find that the decision below thus violate due process because we submit that it is arbitrary in using a question such of this nature for finding out the political beliefs of the applicants particularly where the Committee does not request the purpose for this as seeking a conduct.
Hugo L. Black: Why would it be arbitrary if they have the right to ask you?
Peter D. Baird: Excuse me?
Hugo L. Black: Why would it be arbitrary if they have a right to ask a question under the law?
Peter D. Baird: Well, it could -- if in fact they have a right to ask the question then I would say and if I’m wrong and all of the points that I’m presenting here in my brief, I guess in fact you could say that it’s not arbitrary because I would lose on the points of law that I’m submitting to you. It is my position that it is arbitrary to seek out political belief because it really does not have that close, a nexus or a relationship with ones performance as a lawyer. For example, take the ardent, hard-core racist who is in his mind though he is never translated it into conduct. He disbelieves in equal protection clause, he disbelieves in Brown versus Board of Education, he disbelieves with as many as venal facts as he possibly can. I submit that that man has a right to practice law. He has a right to practice law just as much as the person who has an apparent left-wing belief because it is the point made in Ex Parte Garland that you judge a man by his conduct. If in fact he translates these venal facts into conduct that is repugnant to the United States Constitution and the Equal Protection Clause then he should be excluded at the gate or he should be disbarred. But the mere holding of a belief will by anybody standards depend on their own subjective point of view.
Hugo L. Black: Well, I guess anything arbitrarily about asking a man question, we are allowed to ask him of the law.
Peter D. Baird: If in fact as I say Mr. Justice Black, if I lose then it won’t be arbitrary and they will be able to ask the question. It is our further point that this has an intimidation effect.
Hugo L. Black: I may say that my question hereby the arbitrary doesn’t mean that I have no sympathy to the other part of your argument.
Peter D. Baird: If in fact there is an intimidating effect that we would submit that if in fact the Committee on examination send admissions can seek out the beliefs of the bar applicants and if in fact that can be the basis for their exclusion then it seems to us that there may well be an intimidating effect upon lawyers to speak their minds, upon lawyers to join organizations they wish and perhaps even to represent unpopular and repudiated points of view.
Hugo L. Black: Then that argument as I understand it is based on the First Amendment.
Peter D. Baird: That would be First. So, we also feel that it has certain arbitrariness because it produces a result which would be counterproductive to at least a maintenance of a free bar which would be free to speak and to represent as they will. Not free however to engage in bombing or misconduct but free to think and to act and to join and so far as the law permits. Finally, we --
Warren E. Burger: You keep emphasizing belief, Mr. Baird. As I look at this question again, the question asks about organizations which are dedicated to overthrowing the Government by force and violence. Now, do you reach a belief problem until you get first an answer to the question?
Peter D. Baird: Yes. You reach --
Warren E. Burger: How do you reach the belief problem?
Peter D. Baird: You reach the belief problem. We say that it is arguable on the face on the question that a cause for some kind of belief about the organization. It’s an arguable point. But we reach the belief problem because on the First Amendment area, this Court has said to the States, you are in the First Amendment area, come forth with a kind of compelling and controlling state interest that you must have to proceed in this First Amendment area. And in this case, the Committee has come forward and said, our compelling and controlling state interest is to seek out the beliefs of those who will answer that question, “Yes”. Those who we deem to be dangerous because of their beliefs and once the question has a purpose of that nature, we feel that under the First Amendment, that question need not be ask in NAACP versus Button, the questions ask there to bring forth a membership list. The court requested that the purpose for that question be made clear and upon examining that purpose, this Court found it was not sufficient in order to permit an encroachment and enter the freedom of association area. So we say on the face on the question as well as the clear record supplemented by the Committee on examinations admissions, we do reach the belief issue and reach it on a very significant way because they promise to exclude on the basis of belief. Finally, we make the --
Warren E. Burger: To exclude or inquire further?
Peter D. Baird: Exclude. They are going to inquire further and then they are going to exclude if in fact that belief is unacceptable to them and we say that they do not have the power to design and ask a question of bar applicants if the only purpose they have is to get at the beliefs of the individual applicants because that is not a part of their jurisdictional domain. It is not permissible under the First Amendment and there is a further issue in this case and it does involve the Fifth Amendment. Question 27 calls for an incriminating answer. If the answer given were yes, it would take the applicant directly into the heartland of a Smith Act. It is our contention that the invocation of the Fifth Amendment in this case does not necessarily depend upon the answer given rather it hinges upon the question and the nature of the question as a matter of law. If in fact one need not show an actual hazard before invoking the Fifth Amendment in an area pervaded with criminal statutes such as this and if in fact the innocent as well as the guilty may claim the protection of the Fifth Amendment as has been said by this Court. And if in fact the good faith invocation of the Fifth Amendment is as this Court said in United States versus Covington usually one of law, then we submit that as a matter of law, one may read Question 27 and one may validly invoke the protection of the Fifth Amendment on the basis of the question alone. We contend that logically under the force of Spevack versus Klein, one cannot exclude a bar applicant by refusing to comply with something that has an incriminating effect. There is no logical distinction between a disbarment proceeding and an exclusion from the bar and I think that point was made invalidly so by Mr. Justice Harlan and his dissent in that case.
Potter Stewart: In other words, under this argument you couldn’t ask the applicant whether he had ever committed grand larceny or murder or --
Peter D. Baird: Under this argument that is correct. We however, would answer a question that related to conduct however that is not to concede -- but that is not to --
Potter Stewart: But (Voice Overlap) argument doesn’t accept conduct in fact is a fortiori.
Peter D. Baird: That’s true. However, we would not concede that Spevack versus Klein does not apply to bar admissions and there is really -- Spevack does have a logical import to it that would carry you from the disbarment situation to the exclusion situation at the door. So, we would con -- in conclusion, we submit the Sara Baird that should be made a lawyer and that the area of freedom of belief remain inviolate.
Warren E. Burger: Thank you Mr. Baird.
Mark Wilmer: May it please the Court.
Warren E. Burger: Mr. Wilmer.
Mark Wilmer: Yes, Your Honor. I would at the outset, I think make two observations. First being that the Committee has no part to exclude anybody from the practice of law in the State of Arizona. So please bear in mind the fact that the court is not abdicated and shut its prerogatives in that respect.
Warren E. Burger: When you said court, do you refer to the Supreme Court of Arizona?
Mark Wilmer: Referring to the Committee, we were advice by counsel that the Committee had refused to or had excluded Sara Baird from admission to practice. My only observation is that the Supreme Court of the State of Arizona enjoys that prerogative and not this Committee. I think to put this case in what I would consider to be a true perspective as to what’s really at issue here, it might be well that just first briefly review the actual procedures in the State of Arizona in relationship to the problem which is before this Court. We have filed for the convenience of the Court with the clerk copies of the printed rules adopted by our Supreme Court. These rules are found in the Arizona Revised Statutes in Volume 17 in the packet part but for the convenience of the Court since these are printed for all applicants, we have supplied the clerk with printed copies and these copies as supplied are those applicable at the time of this controversy. There are certain amendments indicated which have nothing to do with this matter. They relate the fees in that matter which are not involved here so for the purposes of this problem, this controversy, the printed rules are appropriate and are authentic.
Hugo L. Black: But what you printed appendix A part of the rule, is that?
Mark Wilmer: I beg your pardon. No, Your Honor, I’m speaking of a small pamphlet like this that was given to the -- a number of them to the --
Hugo L. Black: Yes, I’ve seen that. Do we have to look through all of that?
Mark Wilmer: No, Your Honor.
Hugo L. Black: Is this the rule that governs? It’s in the --
Mark Wilmer: No, there are more rules than that, Your Honor and I will make specific reference to what I’m speaking of. I’m referring to the responsibility and the function which a committee performs. I’m referring to the problem that was before this Committee which caused this Committee to take the position it did and which has led to this controversy. For counsel, I am sure inadvertently stated that Sara Baird had been rejected for admission to the Bar of the State of Arizona. This is an inaccurate statement. The matter is like Mohammed’s coffin, suspended between heaven and earth. The Committee has made no recommendation to the court and the court has made no ruling in the matter. The rules first provide with respect to the obligation to the Committee. No applicant shall -- will be examined until this application has been considered enacted upon by and permission granted by the Committee to take such examination. No permission shall be grant -- will be granted until it is established to the satisfaction of the Committee and there follows a number of things the Supreme Court requires of the Committee that they affirmatively find before they permit the applicant to sit for the examination. The rules provide that the applicant must file an affidavit and questionnaire and that Mr. Justice Black is the instrument that is printed as the appendix and it is also contained in this little pamphlet which I have distributed. The rule and I’m reading from page 5 of the pamphlet, “after said applicants questionnaire and affidavit fully answered under oath is filed, the Committee will make such investigation as it deems proper for the purposes of determining whether or not the applicant possesses the qualifications specified in Rule 6 such investigation were ordinarily not required within 30 days and includes a right to require a personal interview.” Now, if it please the Court, a character committee as well as an examinations committee is faced at least it seems to the members of the Committee where it very honors responsibility. The responsibility of telling to the Supreme Court of whatever state it acts, it sits in that this particular man does in fact or this particular woman does in fact possess not only the learning qualifications, the knowledge of the law but also possesses the character which can be safely entrusted with the many responsibilities and privileges and prerogatives which do attest to the office of -- or the privilege of being an attorney. Now, I’d like also to emphasize to the Court so that this question of due process and this question of arbitrary treatment is put the rest of ours in the State of Arizona is concerned. The Court will note, and I’m reading now from page 9 I’m referring now to page 9 of this pamphlet, that our Supreme Court has spelled out with reasonable meticulous detail what must be done before the Committee may reject and what it must do if it does reject an applicant. The rules provide for two types of proceedings, the informal proceeding and a formal proceeding. This is before the Committee in considering whether an applicant should be recommended for admission or not. If the record upon which the Committee is going to act is one which has been supplied by the applicant, if it is a record which either represents what he has said and has filed with the Committee and what is on the face of the record what the Committee is going to act on. The Committee may then supplement that by informal conferences with the applicant but the rule specifically say that if you’re going to supplement that record upon which you are going to deny this man permission to practice, you must do it in writing if he asks for it. If it is an interview, it must be stenographic to report an interview. It must be filed with the applicants file. The rule says, if you’re going to deny him permission or not deny him, I beg your pardon, if you’re going to recommend against his admission, you then must put a writing and in his file the specific reasons why you’re denying him, you’re recommending against his admission and that must be available for consideration by the court. In other words --
Byron R. White: As I glance over this.
Mark Wilmer: Yes, Your Honor.
Byron R. White: They appear to have to do with permission to take the State Bar Exam.
Mark Wilmer: That is correct.
Byron R. White: Well, this petitioner has taken the State Bar Exam.
Mark Wilmer: Well, may I come to that moment in a moment shortly. That is true in a sense. In a sense, that is not entirely true. I’ll be with that immediately. The rules provide that we may not permit an applicant to sit for a bar exam but for many years by a tacit approval of the Supreme Court or a file has not been completely clear, an applicant is permitted conditionally to take the bar exam. An applicant signs a letter stating he understand or she understands its a conditional thing and that if the file is not clear, the grades will not be completed and the applicant will not be recommended. In other words, with a six months log if you have a small tag end in that hasn’t been cleared up, if you have as in this case it would appear maybe an over side even. You don’t deny that applicant the right to sit for the bar exam and say you got a wait six months to sit again. You say you can take it conditionally upon your file being cleared and you being recommended to the Supreme Court for admission. And in this case as is reflected either in the printed record or on the record which has come up from the Arizona Supreme Court, Sara Baird sat conditionally because her file had not been cleared. Now, there is no point in quibbling about it, but tentative grading of Sara Baird’s papers showed she did a good job. She’s entitled on the basis of the tentative examination to be admitted on the basis of her learning in the law. The Committee follows her practice of holding a formal session before the grades are released and clearing all files and if they are not cleared, the grades are not finally approved and the applicant is not recommended to the Supreme Court. That is the situation we have here. The grades have --
Hugo L. Black: This is sort of the reverse --
Mark Wilmer: I beg your pardon, Your Honor?
Hugo L. Black: This is sort of the reverse in what they do in most States, isn’t it?
Mark Wilmer: I’m not -- I could not answer that.
Hugo L. Black: Apparent to the Committee I’ve heard fitness are back before the persons taking the bar.
Mark Wilmer: I know it is true, Your Honor that --
Hugo L. Black: What happens if they flunks, all your work goes or not?
Mark Wilmer: Theoretically, Your Honor, we should not let them take the bar examine until they have been cleared. Theoretically, under the rules --
Hugo L. Black: Oh, you might have cleared them alright but then maybe they are getting how far to pass the bar exam.
Mark Wilmer: Then if the -- before they sit for the bar exam, they are supposed to be cleared. Before an applicant is permitted to sit, the right to bar exam under our rules, that applicant’s file should be cleared and prepared -- the Committee prepared to recommend that applicant for admission to the Supreme Court if they pass the bar exam. But in other States, I know they have separate committees that function. I’m not really familiar enough on that, Your Honor.
Potter Stewart: But now in this case which you said, it’s where it been work out informally at least by the Supreme Court and by your Committee that they do take the exams without being cleared in fact and that they sign some sort of a letter, did you say?
Mark Wilmer: I said this, Your Honor, that because of the fact we give examinations only twice a year that the Committee has taken the prerogative and the court has with knowledge of it has made the objection that if there is some tag end of the file, there is something that the file has not been cleared or sometimes the Nation Conference is slow in getting back their reports. The applicant is permitted to right to bar examination conditionally, that condition being that you’re not going to be recommended and your grades are not going to be finally approved unless your file is cleared and in this case, the file was not cleared because this one question wasn’t answered.
Potter Stewart: Oh, I understand that. But I thought you said that the applicant signs some sort of a statement stressing his agreement on that condition.
Mark Wilmer: I’m not really sure whether that is an accurate statement, Your Honor, it should be “we write them a letter and say we’re going to let you take it conditionally because your file hasn’t been cleared. But if your file is not cleared, you’re -- we’re not going to complete processing the examination. It’s a favor to the applicant. It does the Supreme Court and the Committee no good because we’ll say okay, wait for another six months and so little basis for complain of that being arbitrary action.
Speaker: Supposing Mrs. Baird in answer to this question, since she had been a member of Communist Party. Is there anything in the record to show what the Committee would have done?
Mark Wilmer: Yes, there is Your Honor. Might I just say one other thing that the other procedure that the Supreme Court has required involves were there is not in the record the basis for the exclusion. In that case, a formal hearing is required. The applicant is permitted to have a full examination of the matters that are involved and a written decision must be made by the Committee stating the facts separately on the basis of which denial of the Committee is recommended. Now answering Justice Harlan, in the briefs and in the response which the -- that’s why I say I’d like to put this in perspective. Cited in page 4 of the petitioner writ of certiorari and repeated and the other this comes to hand readily. This is the response the Committee made to the Supreme Court on the petition for writ of certiorari. Unless we are to conclude that one who truly and sincerely believes in the overthrow of the United States governed by force and violence is also qualified to practice law on our Arizona courts then an answer to this question is indeed appropriate. The Committee again emphasizes that a mere answer of “yes” would not lead to an automatic rejection of the applicant. It will lead to an investigation and interrogation as to whether or not the applicant presently entertains the view that a violent overthrow the United States Government is something to be sought after. Now when counsel said, we are looking for political belief, it simply not the case. We’re interested in finding out if an applicant in fact believes is proper to take exposed it into a courtroom. If it’s proper for a lawyer to rule on a motion of a present overthrow of the Government, that’s what we are after here and we’re entirely indifferent to political beliefs in the sense of pure political beliefs which are not those of an activists and of the political beliefs are those of violence and they’re the beliefs of an activists. Yes, I would say to this Court, we would reject them and recommend to the Court they be rejected. If the answer to the inquiry was “yes” then indeed, no I’m sorry, it will lead to an investigation and interrogation as to whether or not the applicant presently entertains that view that a violent overthrow of the United States Government is something to be sought after. If the answer to this inquiry was “yes” then indeed, in other words, that they are in favor of violent to overthrow the Government now, we would reject the applicant or recommend against her admission. We go on to say and this is the Committee’s official position in this matter. I believe that Mrs. Baird should realize that even though she answered the question, that she had one time been a communist or had otherwise been an associate with organizations not regard as friend of the United States Government, then we would not, that’s -- that would not necessarily call as to reject her application. We would undoubtedly going to ask her some questions as to her present beliefs and as to other matter to which would bear upon the effect on such membership would have upon her qualifications to practice law. The Committee would again emphasize to this Court that if the answer to Question 27 is “yes” the committee will then endeavor to ascertain if Sara Baird does adhere to the view that the overthrow of the United States Government of this State and of the United States by force and violence would be a desirable objective, and that she would expect to actively support such views. Now, it seems to me if it please the Court, that this is sufficient to put this case in a posture, in a clear context to what is really involved in this case. The Committee has no resources. It depends upon what is brought to its attention. It can only inquire by way of interrogation such as this and trying to reach some conclusion. When an applicant refuses to answer a question, an applicant who is asking for a recommendation certifying to their integrity and honesty and ability to practice law and their willingness to uphold institution to this country in so far as the practice requires, certainly the Committee is not in the position to sign their name for certification of this particular applicant is prepared to and should be admitted to practice law. And that’s what is the issue in this case, it’s whether or not a Committee should be required to certify to something which they don’t know is true or not. And which goes to the very heart at least, we think of the soundest of our judicial system and its future usage in this country. Now, if I may be excuse for having raised my voice, I will proceed. The whole matter here, Your Honor, it seems to us is that the requirements which counsel says we have rejected and counsel says we are ignoring of seeking after political beliefs, of seeking after what does this particular applicant think about is wholly outside of an alley in this record. A Committee can only bring in an applicant and say now, what do you believe about this and then you have to make a judgment factors. Are they telling the truth or not? Do you think it is a good idea to carry for exposures to be carried into the courtroom, to carry into the United States Congress chambers? What do you think about these things? Many other questions and you finally come to conclusion that either this is someone who simply, ideologically entertains certain views you don’t believe in, and that is none of our business.
Thurgood Marshall: Mr. Wilmer, one problem I have is that the only people you bring in for that in-depth investigation are those who answered this question “yes.” You don’t ask anybody else where they conform the court of.
Mark Wilmer: That is right. That is right, Your Honor.
Thurgood Marshall: So, the only way you can get that in-depth investigation is to answer this question in “yes.”
Mark Wilmer: That is correct, unless something else shapes up in the answers, Your Honor. In other words, these files are read carefully to see if there are any caveats that should be ceased upon and pursued.
Byron R. White: Well suppose the answer were “I don’t know” or “not to my knowledge?”
Mark Wilmer: I suspect in this case, Your Honor, it would have been ignored and the file would have been closed and the applicant would have been approved. In other words --
Speaker: That doesn’t trigger any an investigation?
Mark Wilmer: Nothing else. I may be very frank with the Court. Nothing else in the file indicated anything wrong. Nothing else in the file indicated there’s anything wrong with this lady, that she had any bad background that she had been belong to organizations that were wrong or anything else, or that wrong in the sense of being what we would have at least think of a subversive or activists against the best interest of the country. So that if she’d answered, not applic -- if she’d answered “I don’t know of any organizations”, that’s acceptable. We have no right to have her go out and make any search and investigation to determine what or shall of these things means that she said that she belong to. This one other thing I meant to bring to your court’s attention before I pass on this one, the thing is the Committee’s attention. The further portion of her response that were made in the Supreme Court that if this is the conclusion reached by the Committee, that is that she is an activist in the sense of believing in the overthrow of the Government by force and violence, it will undoubtedly refuse to recommend Sara Baird for admission to the Bar of Arizona. Now, should the conclusion be that her membership is of a nominal character and that she does not participate and adhere to the views that a violent overthrow of our Government our desirable, then the Committee would have no legal basis for refusing to recommend her for admission. Now, that is the position of this Committee before the Supreme Court of Arizona. It’s --
Speaker: Over that you are reading?
Mark Wilmer: I’m reading from our response to the order to show your cause, Your Honor, in Arizona Supreme Court. That is found in the petition for a writ of certiorari as filed by the petitioner here and I was reading from page 5 of that petition.
Speaker: Did they ask her that direct question?
Mark Wilmer: She was never interrogated, Your Honor. In other words --
Speaker: Well, in the questionnaire --
Mark Wilmer: The questionnaire --
Speaker: -- whether she believed in the overthrow of the Government by force and violence.
Mark Wilmer: That was the question she said “not applicable.”
Speaker: That was the one that you are trying to ask.
Mark Wilmer: That’s the question she said “not applicable.” So the --
Speaker: I thought it was about belonging to an organization?
Mark Wilmer: She had answered the organizations, Your Honor. We had really no right to ask her this 27 question, lest do you belong to a Communist Party because we had already ask her to list all the organizations to which you have been a member.
Speaker: Yes.
Mark Wilmer: So theoretically, at least she had answered that question and the only question she refused to answer was, “Do you belong to or have you belong to an organization which believes in the overthrow of the government of United States by force and violence?”
Speaker: Where is that question which asked her if she believed in the overthrow of the Government?
Mark Wilmer: No, Your Honor. I’ve said that, had she -- had we pursued the matter, had Mrs. Baird said “yes, I do believe” or “Yes, I do belong to organizations” then she would have been asked to appear before the Committee, two or three members of the Committee and would have been ask questions about what in fact do you believe. Do you believe in overthrowing it now? Are you in a position?
Speaker: Well, that’s what you’ve been arguing.
Mark Wilmer: That’s what we would have done.
Speaker: That’s what you are emphasizing but did -- why didn’t they ask her that?
Mark Wilmer: We never got the chance, Your Honor.
Speaker: What?
Mark Wilmer: We never got the chance.
Speaker: Well, they had a chance in the questionnaire.
Mark Wilmer: Well, I can see, Your Honor, we might have done this. The questionnaire, however, is one that’s been used for so many, many years. We might have said, “Do you believe in the overthrow of the Government?”
Speaker: But that’s what’s you asked, wasn’t it?
Mark Wilmer: Pardon?
Speaker: That’s what’s you asked whether she believe in the overthrow of the Government by force and violence? That wasn’t your question.
Mark Wilmer: No.
Speaker: You should ask her if any of the organizations (Inaudible)?
Mark Wilmer: That is right. Right. That is right, Your Honor and the entire purpose of that question if the answer is “yes” is to then give us a lead to interrogate the applicant as to what in fact are your present feelings and beliefs and intentions with respect to overthrow of the Government by violence. That is intended to trigger the Committee, it was a cover --
Speaker: Why did you have to have something to trigger a question which was really of what you are interested in?
Mark Wilmer: Your Honor, if I had --
Speaker: What you’re interested in (Voice Overlap) whether she belonged to an organization or whether she belonged or didn’t not whether she belong whether she believe in the overthrow of the Government by force?
Mark Wilmer: Your Honor, I concede that that might have been a more directive approach --
Speaker: It might have been. It would have been, wouldn’t it? That’s a direct way to do it.
Mark Wilmer: Oh, Your Honor, I can’t do -- we can’t do this over again. This is history.
Speaker: I know you can’t do it over but you didn’t ask that question.
Mark Wilmer: Well, Your Honor.
Speaker: You didn’t.
Mark Wilmer: We ask the question, “Did the applicant belong to or had the applicant belong to organizations which believe in the overthrow of the Government by force and violence?” That question was answered --
Speaker: That would be a pretty difficult question for anybody to answer. We belong to many organizations, wouldn’t it?
Mark Wilmer: I would say that unquestionably the applicant could have said I do not know, I cannot tell you and we might have asked her what do you belong to. But it doesn’t seem to me that the thrust of the question, Your Honor, is directed to more than asking the applicant to put on the record what her background is or what his background is?
Speaker: But her organizations, not her belief and whether or not the Government should be overthrown.
Mark Wilmer: Well, Your Honor, I think the problem the Committee -- a committee faces is this. You are only able to do so much investigation. You ask questions that you think will point up to you where you should pursue the matter further.
Speaker: It’s not much trouble to add a question to a long list of questions in the questionnaire. Do you belong -- do you believe in the overthrow of the Government by force?
Mark Wilmer: Your Honor --
Speaker: That wouldn’t have bothered anybody with it.
Mark Wilmer: In view of Your Honor’s suggestions, I think probably the questionnaire should be amended. Perhaps, maybe it’s --
Speaker: I would if that’s what you want to find out.
Mark Wilmer: But that isn’t the questionnaire we have here. That is not the question that was asked.
Speaker: It’s not the question you have and therefore I am asking you. Why you didn’t have it, if that’s what you wanted to know.
Mark Wilmer: Well, I’m simply saying, Your Honor, that one of the many things we would want to know under those circumstances would be that question but what I’m trying to emphasize is that if there is something in the file which leads the Committee to believe that there is a defect in the character of the applicant, then the Committee ask the applicant to come in for an oral interview and the interview is stenographically reported and made a part of the record. And if the Committee does any action based upon that interview, it must be part of the record so that in the course of an interview, the question I pose here, Your Honor, I suggest that would probably have been asked the applicant and you would have been given an opportunity to deny that she had any activist feuds. And even if she had said “yes” and if she had come in and showed the Committee that she didn’t believe in the present overthrow of the Government by force and violence, that she would not participate, she didn’t intend to participate in that. If her views were those simply like I belong to the altar (ph), I belong to this, I belong to that. I don’t really know what they stand for. The Committee would have said, “Fine, you’re admitted. You’re recommended for admission.”
Speaker: I would think the Committee was that anxious to find about the organization to which the person belong it. That the person couldn’t guess. That would be the general attitude of the Committee that you suggested.
Mark Wilmer: Well, Your Honor, I recognize the criticism of the Court and I think it’s something that should be considered but unfortunately this case can’t be run be backward like you do a replay on a football game. This has been --
Speaker: (Voice Overlap) to run backward, but you have to stand on what you’re asked.
Mark Wilmer: We are trying to do that, Your Honor.
Speaker: And you have said that -- your interest in that is that she might have given them some information that would authorize them to ask another question which you could have asked but (Inaudible)
Mark Wilmer: But Your Honor, if you’re going to certify to our Supreme Court that this particular applicant is qualified mentally, morally and by character, we have to have the range of a large number of questions, otherwise it is impossible to make such a certification if you can ask these questions of a person who wants the privilege of practicing law.
Speaker: Well, if that’s essential question, the point of what you wanted. I can’t quite understand why anybody would have failed to ask her. Well, at least since Konigsberg too, you sanctioned on the judgment of this Court.
Mark Wilmer: That is right, Your Honor.
Speaker: That was the majority of them.
Mark Wilmer: That is correct, Your Honor, and I did not come here citing that case and sitting down, Your Honor, I attempted to make an argument. I would simply say that it seems all of these arguments that have been made, all of these nice distinctions attempted to be drawn comes squarely within the rule of this Court as repeated so often that it’s almost like saying the “Holy Mary” or the “Our Father” to a Catholic. The question is simply is where you have an interplay of First Amendment rights and of a personal claim such as this lady presents. It then thus become a question of whether or not the State’s rights, the overwhelmingly needs of the State are such as to require a little, tiny answer we want from this witness. In other words, whether or not, the right of the State to ascertain if the character of a person who wants to be admitted to practice law is such, they should be admitted is of sufficient importance to entrust, to require to that particular person make a disclosure of their true beliefs and positions and expectations if they are permitted to practice law. We think the answer should be that in fact the State does have that right and whatever minor, as they say, that advice to the minor exposures required by this question is a very small price for the applicant to pay who seeks the privilege of a practicing attorney in the courts of the State and who should assume a responsibilities is that you go with that. Now, I’ll just say one thing in closing. I realize that an answer to this question is not going to do very much the way of catching anybody. But I do say that for this Court to say to the young law students of our country for this Court to declare by formal opinion that an inquiry as to whether the beliefs of those law students, their beliefs are such that they are permitted to espouse a belief in the overthrow of the Government by violence, the fact that this Court was willing to say that we don’t consider of enough importance what you believe in this respect, what you’re actually are thinking in this respect to permit the Committee to inquire of it, it seems to me would indeed be an invitation to the young law students. To think the practice of law really is pretty much something like as exemplified in some of our recent court trials.
Warren E. Burger: Mr. Baird, I have a couple of questions on the application which I have been looking at, if you don’t mind. I notice that in question -- answer to Question 24 about the organizations that --
Peter D. Baird: 25.
Warren E. Burger: 25 is it? The 25, the list that in partly in turn a member of the Young Republican Party and then the Young Democrat Party.
Peter D. Baird: Yes.
Warren E. Burger: Now, in light of your arguments about the sensitivity to inquiry and political associations, I wonder how that’s squares with your argument on the failure to answer the other question. In Question 25, petitioner exhibited no concern about discussing former political affiliations or at present.
Peter D. Baird: I submit Mr. Chief Justice, that by answering Question 25 in trying to comply with the Committee with the question on its face which has no either incriminating purpose or has no purpose to seek out some unorthodox point of view or something of that nature that petitioner did consent to answer that question to help the Committee if in fact it wanted help. But Question 27 is not just a blend or general list of all your organizations, it has written right across it that there is right answer and a wrong answer and that you’re supposed to make a judgment about these organizations you list in Question 25 that you pointed out.
Thurgood Marshall: What was the Question 25?
Peter D. Baird: Question 25 requested that the petitioner list all organizations to which she has belong since --
Thurgood Marshall: And that’s the one we are talking about.
Peter D. Baird: Since age 16 and then she refused to answer the further question, Question 27 which went into whether it’s a Communist Party or any subversive organization and she says that by answering Question 25 and listing the name of an organization, she does not waive her right to draw the line on a question that requires her to characterize whether this happen to be a subversive organization and she doesn’t waive her right to resist the question which now we have been told without any equivocation is aimed at seeking out theoretical or an unorthodox political belief --
Speaker: Did that question actually call then to tell about the parties (Inaudible)?
Peter D. Baird: Yes, Question 27 said, “Are you now or have you ever been a member of a Communist Party or any organization that advocates overthrow of the United States Government?”
Speaker: Is that the ones she answered by referring to Republican or Democratic parties?[Laughter]
Peter D. Baird: No, no that was it.
Speaker: Well, what is that question exactly?
Peter D. Baird: No, that --
Speaker: Did the question actually call for her to give the names of the parties because there are many people who believe both those parties are subversive.
Peter D. Baird: I --
Warren E. Burger: Well, let me go back counsel. Suppose the questionnaire said, “Are you a member of the Republican Party or Democratic Party?” Check one. I would think that you’d get a very hospitable reception in any court to say that that’s not a question which they have any right to ask. I should think on prior decisions but yet she had no difficulty answering and saying that she was a member at one time or another, both major parties and that doesn’t really square with your protestations about resistance to inquiry in the political belief and political association.
Peter D. Baird: It does to this extent, Mr. Chief Justice. If the Committee had come out and told us that the purpose for Question 25 is the same purpose as it is in Question 27, and that is to find out those who are a member of the Republican Party and they would screen out those who hold Republican beliefs. I would say she would have the same right to not answer that question as she has to refuse to answer Question 27. Question 27 is significantly different, it asked her to make a judgment under the Smith Act or under whatever kind of substantive principle she must to see whether these are organizations which advocate the overthrow of the United States Government by force and violence. And on its face, it has the suggestion that they are after political belief and that doubt was a resolve when the Committee has now told us indeed. It is to find out what her beliefs are but I don’t think that you can say that there is a waiver --
Warren E. Burger: Was it ever stated that it is to find out what party she belongs to?
Peter D. Baird: She listed in Question 25 --
Warren E. Burger: And then she listed it, but I understood also it seemed that yes, something indicated that the Committee has admitted they wanted to ask her about whether she belonged to Democratic and Republican party? Is that true?
Peter D. Baird: No, she has already listed that she belonged to the Young Democrats and the Young Republicans but what they want to know is whether she believes in the overthrow of the Government and we submit -- by force and violence, that’s correct and we submit that they could ask whether do you believe in the Equal Protection Clause and whether you believe in complying with the orders of this Court. The beliefs of a right wing, of a left wing, of a middle of the road are really inviolate we submit. And when the purpose is such, as it is here to seek out beliefs to use that as a trigger to an inquiry and to beliefs, then that question is on its face and it has been supplemented on the record by the Committee not worth answering. So we again submit that Sara Baird should practice law.
Warren E. Burger: Thank you Mr. Baird. Thank you Mr. Wilmer. The case is submitted.